Case 6:19-cv-01028-PGB-LRH Document 56 Filed 08/19/19 Page 1 of 2 PageID 1224




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

                            Plaintiff,

    v.                                                        Case No: 6:19-cv-1028-Orl-40LRH

    FIRST CHOICE HORIZON LLC, FIRST
    SOUTHERN TRUST LLC, FIRST
    UNITED MUTUAL LLC, PREMIER
    UNION TRUST LLC, SOUTH PREMIER
    TRUST LLC, SUNCOAST MUTUAL
    LLC, RAYMOND GONZALEZ, CARLOS
    S. GUERRERO, JOSHUA HERNANDEZ,
    UNITED CHOICE PLUS LLC,
    SOUTHERN CHOICE LLC, SOUTHERN
    PRIDE LLC, SUN PREMIER LLC and
    FINANCIAL SERVICE TRUST LLC,

                            Defendants.


                                                  ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       MOTION TO WITHDRAW AS ATTORNEY OF RECORD
                            FOR PLAINTIFF (Doc. 55)

              FILED:        August 16, 2019


              THEREON it is ORDERED that the motion is GRANTED.

              Plaintiff Federal Trade Commission is currently represented by two attorneys. On August

    16, 2019, the Plaintiff moved for the withdrawal of Attorney Barbara E. Bolton as its counsel.

    (Doc. 55 (Motion)).     The Motion is unopposed. (Id. at 2). Upon consideration, the Court finds
Case 6:19-cv-01028-PGB-LRH Document 56 Filed 08/19/19 Page 2 of 2 PageID 1225




    the Motion well-taken, particularly since the Plaintiff will continue to be represented by other

    counsel in this case.

           Accordingly, it is ORDERED that:

           1. The Motion (Doc. 55) is GRANTED.

           2. Attorney Barbara E. Bolton is granted leave to withdraw as counsel for the Plaintiff.

           DONE and ORDERED in Orlando, Florida on August 19, 2019.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                                   -2-
